DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/08/2017. It is noted, however, that applicant has not filed a certified copy of the IN201741039744 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20080196720A1 to Kollmeyer et al. (hereinafter “Kollmeyer”) in view of US2016/0015918A1 to Kuriger et al. (hereinafter “Kuriger”).
Regarding claim 1, Kollmeyer discloses a ventilator system for providing respiratory support, the ventilator system comprising (Fig. 2 ventilatory system 110): 
	a controller configured to generate a first control signal for a first time-period during an inspiration time of a ventilation cycle (Fig. 2 CPU 120; Paragraph 0027 & 0028 discloses the cpu receives input from pressure sensor and directs the drive pump to deliver flow into the inspiratory circuit; Paragraph 0031 and 0032 disclose when the first signal occurs the machine is in the inspiratory phase)	
	a rotary pump electrically coupled to the controller and configured to (Paragraph 0029 discloses that oscillating pump 164 may be a rotary pump): 
	change one of a pressure and a flow rate of a drive gas to a first value if the first control signal is received from the controller (Paragraph 0029 discloses oscillating pump receives power signal from CPU to drive pressure in the inspiratory circuit); and  
	the rotary pump further configured to deliver the drive gas to cause supply of a medical gas during the inspiration time, wherein the medical gas is supplied based on the one of the pressure and the flow rate of the drive gas delivered from the rotary pump (Paragraph 0032 discloses medical gas is delivered to patient via pump 164 as directed by CPU 120; Paragraph 0027 discloses the CPU 120 functions based on readings from pressure sensor 126 in inspiratory conduit 124.).
Kollmeyer does not disclose wherein a controller generates a second time-period during inspiration and changing one of the pressure and the flow rate of the drive gas to a second value if the second control signal is received from the controller, wherein the second value is greater than the first. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to increase therapeutic airflow during inspiration based on pressure sensor readings  (Fig. 9 Controller 224; Paragraph 0204 discloses the controller may increase the delivered flow via the flow generator during inspiration; Examiner notes that the signal to increase flow during inspiration is taken to be the second control signal and the time needed for the increased flow is the second time period).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to further include instructions to increase pressure during the inspiratory phase, as taught by Kuriger, in order to maintain pressure within the system as the patient is inhaling.  
Regarding claim 2, Kollmeyer in view of Kuriger discloses the ventilator system of claim 1, and Kullmeyer further discloses a bellow assembly configured to supply the medical gas to a patient during the inspiration time based on the one of the pressure and the flow rate of the drive gas received from the rotary pump (Fig. 2 bellows 140 and bellows chamber 142 comprise a bellows assembly 136; Paragraph 0032 discloses the bellows assembly propels the medical gas based on pressure readings). 
Regarding claim 3, Kollmeyer in view of Kuriger discloses the ventilator system of claim 2, but Kullmeyer does not disclose wherein the controller is configured to generate the first control signal for the first time-period based on a pre-stored data. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that stores data and initiates flow generation (Paragraph 0259 discloses any of the control programs, and therein control signals, may be stored in the controller; Examiner notes that a first signal is disclosed by Paragraph 0221 where “a control command issues to the flow generator to cause the flow generator to operate at an initial level”, thus the device stores a first signal for a first time period wherein the machine is initialized).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to store data for control signals, as taught by Kuriger, in order to provide automated startup and control of the apparatus. 
Regarding claim 4, Kollmeyer in view of Kuriger discloses the ventilator system of claim 2, but Kullmeyer does not disclose wherein the controller is configured to generate the second control signal for the second time-period based on at least one of a pressure and a flow rate of the medical gas supplied from the bellow assembly to the patient during the inspiration time of the ventilation cycle, wherein the second time-period is after the first time-period. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that generates a second signal based on pressure/flow readings downstream of a pressure generator (Kuriger at Paragraph 0225 discloses the controller controls the flow generator (and therein timing of the second signal) based on input from a pressure sensor downstream of the flow generator; Examiner notes that the pressure sensor in Kollmeyer may be downstream of the bellows assembly of Kollmeyer (Paragraph 0035)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to receive a second control signal during inspiration, as taught by Kuriger, in order to adjust therapeutic air flow during the inspiratory phase. 
Regarding claim 6, Kollmeyer in view of Kuriger discloses the ventilator system of claim 1, and Kullmeyer further discloses a flow sensor coupled to the bellow assembly and configured to determine a flow rate of the medical gas supplied from the bellow assembly to the patient (Paragraph 0036 discloses there may be flow sensors in communication with the CPU and coupled to bellows assembly to measure flow of medical gases being delivered to the patient). Kollmeyer does not disclose a pressure sensor coupled to the bellow assembly and configured to determine a pressure of the medical gas supplied from the bellow assembly to a patient. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to use a pressure sensor downstream of a therapeutic air flow generator (Fig. 2 pressure sensor 232, fan 210; Paragraph 0258 discloses there may be a pressure sensor downstream of the fan). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a pressure sensor downstream of the air flow generator, as taught by Kuriger, in order to provide pressure data about gas flow entering the patient. 
Regarding claim 7, Kollmeyer in view of Kuriger discloses the ventilator system of claim 6, and Kullmeyer further discloses wherein the controller is further configured to: receive a pressure signal associated with the pressure of the medical gas from the pressure sensor at an end of the inspiration time of the ventilation cycle (Paragraph 0036 discloses flow sensor and pressure signal located in the passage between the bellows and patient may be acquired for the CPU during machine operation, which encompasses all times of the inspiration and expiration cycles); generate a third control signal for a third time-period based on the pressure signal to maintain the pressure of the medical gas to a desired pressure value, wherein the third control signal is generated during an expiration time of the ventilation cycle (Kollmeyer Paragraph 0033 [during expiration] “CPU 120 directs the oscillating pump 164 to produce a lower flow of drive gas thus achieving a second, lower target pressure in the first inspiratory conduit 124”; Examiner notes this signal to maintain flow during expiration is the third signal). 
Regarding claim 8, Kollmeyer in view of Kuriger discloses the ventilator system of claim 7, and Kollmeyer further discloses wherein the rotary pump is configured to change the pressure of the drive gas to a third value based on the third control signal received from the controller (Paragraph 0033 the CPU 120 directs oscillating pump 164 to produce a lower flow of drive gas during patient expiration; Examiner takes this signal to be the third signal).
Regarding claim 9, Kollmeyer in view of Kuriger discloses the ventilator system of claim 8, and Kollmeyer as modified by Kuriger discloses wherein the third value of the pressure of the drive gas is less than the second value of the pressure of the drive gas (Kollmeyer as modified by Kuriger teaches this as the second signal provided by Kuriger is the highest pressure achieved during inspiration; Kollmeyer at Paragraph 0033 discloses the third signal is lower than that of pressures targeted during inspiration; Kuriger at Paragraph discloses the same, thus Examiner notes the third value will be less than the second value, as the target inspiration pressures are targeted to be lower than pressures targeted in the expiratory phase). 
Regarding claim 10, Kollmeyer in view of Kuriger discloses the ventilator system of claim 8, and Kollmeyer further discloses an exhaust valve operatively coupled to the rotary pump and the bellow assembly (Fig. 2 exhalation valve 148 is connected to both the bellows assembly 136 and oscillating pump 164), and configured to: receive the drive gas having the pressure of the third value from the rotary pump (Paragraph 0033 discloses the exhalation valve receives displaced drive gas (third value gas) during patient expiration); and maintain the pressure of the medical gas at the desired pressure value during the expiration time of the ventilation cycle (Paragraph 0034 discloses the exhalation valve helps control pressure of medical gas during expiration).  
Regarding claim 12, Kollmeyer discloses a method for providing respiratory support to a patient, the method comprising (Fig. 2 ventilatory system 110; Abstract “A ventilatory system for providing ventilatory support to a patient”): generating, by a controller, a first control signal for a first time-period during an inspiration time of a ventilation cycle (Fig. 2 CPU 120; Paragraph 0027 & 0028 discloses the cpu receives input from pressure sensor and directs the drive pump to deliver flow into the inspiratory circuit; Paragraph 0031 and 0032 disclose when the first signal occurs the machine is in the inspiratory phase); delivering, by a rotary pump, a drive gas to a bellow assembly (Paragraph 0029 discloses that oscillating pump 164 may be a rotary pump; Fig. 2 bellows 140 and bellows chamber 142 comprise a bellows assembly 136; Paragraph 0032 discloses the bellows assembly propels the medical gas based on pressure readings); changing, by the rotary pump, one of a pressure and a flow rate of the drive gas to a first value if the first control signal is received from the controller (Paragraph 0029 discloses oscillating pump receives power signal from CPU to drive pressure in the inspiratory circuit); and supplying, by the bellow assembly, a medical gas to the patient during the inspiration time based on the one of the pressure and the flow rate of the drive gas received from the rotary pump (Paragraph 0032 discloses medical gas is delivered to patient via pump 164 and bellows assembly 134 as directed by CPU 120; Paragraph 0027 discloses the CPU 120 functions based on readings from pressure sensor 126 in inspiratory conduit 124.).  
	Kollmeyer does not disclose a controller generates a second time-period during inspiration and changing one of the pressure and the flow rate of the drive gas to a second value if the second control signal is received from the controller, wherein the second value is greater than the first. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to increase therapeutic airflow during inspiration based on pressure sensor readings  (Fig. 9 Controller 224; Paragraph 0204 discloses the controller may increase the delivered flow via the flow generator during inspiration; Examiner notes that the signal to increase flow during inspiration is taken to be the second control signal and the time needed for the increased flow is the second time period).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to further include instructions to increase pressure during the inspiratory phase, as taught by Kuriger, in order to maintain pressure within the system as the patient is inhaling.  
Regarding claim 13, Kollmeyer in view of Kuriger discloses the method of claim 12, but Kollmeyer does not disclose wherein the second control signal is generated based on at least one of a pressure and a flow rate of the medical gas supplied from the bellow assembly to the patient during the inspiration time of the ventilation cycle, wherein the second time-period is after the first time-period. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller that generates a second signal based on pressure/flow readings downstream of a pressure generator (Kuriger at Paragraph 0225 discloses the controller controls the flow generator (and therein timing of the second signal) based on input from a pressure sensor downstream of the flow generator; Examiner notes that the pressure sensor in Kollmeyer may be downstream of the bellows assembly of Kollmeyer (Paragraph 0035)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to receive a second control signal during inspiration, as taught by Kuriger, in order to adjust therapeutic air flow during the inspiratory phase. 
Regarding claim 15, Kollmeyer in view of Kuriger discloses the method of claim 12, and Kollmeyer further discloses determining, by a flow sensor, a flow rate of the medical gas supplied from the bellow assembly to the patient (Kollmeyer at Paragraph 0036 discloses there may be flow sensors in communication with the CPU and coupled to bellows assembly to measure flow of medical gases being delivered to the patient). Kollmeyer does not disclose determining, by a pressure sensor, a pressure of the medical gas supplied from the bellow assembly to the patient. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to use a pressure sensor downstream of a therapeutic air flow generator (Fig. 2 pressure sensor 232, fan 210; Paragraph 0258 discloses there may be a pressure sensor downstream of the fan). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a pressure sensor downstream of the air flow generator, as taught by Kuriger, in order to provide pressure data about gas flow entering the patient. 
Regarding claim 16, Kollmeyer in view of Kuriger discloses the method of claim 15, and Kollmeyer further discloses receiving, by the controller, a pressure signal associated with the pressure of the medical gas from the pressure sensor at an end of the inspiration time of the ventilation cycle (Kollmeyer at Paragraph 0036 discloses flow sensor and pressure signal located in the passage between the bellows and patient may be acquired for the CPU during machine operation, which encompasses all times of the inspiration and expiration cycles); and generating, by the controller, a third control signal for a third time-period based on the pressure signal to maintain the pressure of the medical gas to a desired pressure value, wherein the third control signal is generated during an expiration time of the ventilation cycle (Kollmeyer Paragraph 0033 [during expiration] “CPU 120 directs the oscillating pump 164 to produce a lower flow of drive gas thus achieving a second, lower target pressure in the first inspiratory conduit 124”; Examiner notes this signal to maintain flow during expiration is the third signal).  
Regarding claim 17, Kollmeyer in view of Kuriger discloses the method of claim 16, and Kollmeyer further discloses changing, by the rotary pump, the pressure of the drive gas to a third value based on the third control signal received from the controller (Paragraph 0033 the CPU 120 directs oscillating pump 164 to produce a lower flow of drive gas during patient expiration; Examiner takes this signal to be the third signal);  28WO 2019/094561PCT/US2018/059783 receiving, by an exhaust valve, the drive gas having the pressure of the third value from the rotary pump (Paragraph 0033 discloses the exhalation valve receives displaced drive gas (third value gas) during patient expiration); and maintaining, by the exhaust valve, the pressure of the medical gas at the desired pressure value based on the drive gas having the pressure of the third value received from the rotary pump, wherein the pressure of the medical gas is maintained at the desired pressure value during the expiration time of the ventilation cycle (Paragraph 0034 discloses the exhalation valve helps control pressure of medical gas during expiration).  
Regarding claim 19, Kollmeyer discloses a ventilator system for providing respiratory support, the ventilator system comprising (Fig. 2 ventilatory system 110): 
	a controller configured to generate a first control signal for a first time- period during an inspiration time of a ventilation cycle (Fig. 2 CPU 120; Paragraph 0027 & 0028 discloses the cpu receives input from pressure sensor and directs the drive pump to deliver flow into the inspiratory circuit; Paragraph 0031 and 0032 disclose when the first signal occurs the machine is in the inspiratory phase); 
	a rotary pump electrically coupled to the controller and configured to change one of a pressure and a flow rate of a drive gas to a first value based on the first control signal received from the controller (Paragraph 0029 discloses that oscillating pump 164 may be a rotary pump; Paragraph 0029 discloses oscillating pump receives power signal from CPU to drive pressure in the inspiratory circuit); 	
	the rotary pump further configured to deliver the drive gas to cause supply of a medical gas during the inspiration time, wherein the medical gas is supplied based on the one of the pressure and the flow rate of the drive gas delivered from the rotary pump (Paragraph 0032 discloses medical gas is delivered to patient via pump 164 as directed by CPU 120; Paragraph 0027 discloses the CPU 120 functions based on readings from pressure sensor 126 in inspiratory conduit 124); 
	the controller configured to generate a third control signal for a third time- period based on a pressure signal to maintain a pressure of the medical gas to a desired pressure value, wherein the third control signal is generated during an expiration time of the ventilation cycle (Paragraph 0033 [during expiration] “CPU 120 directs the oscillating pump 164 to produce a lower flow of drive gas thus achieving a second, lower target pressure in the first inspiratory conduit 124”; Examiner notes this signal to maintain flow during expiration is the third signal); 
	the rotary pump configured to change the pressure of the drive gas to a third value based on the third control signal received from the controller (Paragraph 0033 the CPU 120 directs oscillating pump 164 to produce a lower flow of drive gas during patient expiration; Examiner takes this signal to be the third signal); and 
	the rotary pump further configured to deliver the drive gas to maintain the pressure of the medical gas at the desired pressure value during the expiration time of the ventilation cycle (Paragraph 0033 discloses the pump maintains a second, lower target pressure during expiration).
Kollmeyer does not disclose the controller configured to generate a second control signal for a second time-period during the inspiration time of the ventilation cycle and  29WO 2019/094561PCT/US2018/059783the rotary pump configured to change the one of the pressure and the flow rate of the drive gas to a second value based on the second control signal received from the controller. However, Kuriger demonstrates it was known in the art before the effective filing date of the claimed invention to increase therapeutic airflow during inspiration based on pressure sensor readings  (Fig. 9 Controller 224; Paragraph 0204 discloses the controller may increase the delivered flow via the flow generator during inspiration; Examiner notes that the signal to increase flow during inspiration is taken to be the second control signal and the time needed for the increased flow is the second time period).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to further include instructions to increase pressure during the inspiratory phase, as taught by Kuriger, in order to maintain pressure within the system as the patient is inhaling.  
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmeyer in view of Kuriger, as applied to claim 2 above, and further in view of US5315989 to Tobia (hereinafter “Tobia 1”).
Regarding claim 5, Kollmeyer in view of Kuriger discloses the ventilator system of claim 2, and Kollmeyer further discloses a valve operatively coupled to the rotary pump and the bellow assembly, and configured to convey the drive gas from the rotary pump to the bellow assembly (Fig. 2 check valve 130, bellows chamber 142, pump 164; Paragraph 0031 discloses drive gas moves from pump to bellow assembly via check valve that is in communication with CPU). Kollmeyer does not disclose wherein an electrical valve is controlled to activate the electrical valve during the inspiration time of the ventilation cycle to convey the drive gas from the rotary pump to the bellow assembly, and deactivate the electrical valve during an expiration time of the ventilation cycle to cease a flow of the drive gas to the bellow assembly. However, Tobia 1 demonstrates it was known in the art before the effective filing date of the claimed invention to control an electric valve during inspiration and close the valve during expiration to cease flow (Fig. 1 flow-control valve 4, microprocessor 32, line 5; Col. 4 lines 22-31 disclose active control of the valve via microprocessor during inspiration and Col. 4 lines 59-62 discloses the valve is controlled by the microprocessor during expiration to reduce gas flow to the bellows assembly). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the check valve with an electrical valve and allow control via the controller during inspiration and expiration based on flow and pressure values, as taught by Tobia 1, to provide further control over the flow of therapeutic gas being delivered to the patient. 
Regarding claim 14, Kollmeyer in view of Kuriger discloses the method of claim 12, and Kollmeyer further discloses activating a valve during the inspiration time of the ventilation cycle to convey the drive gas from the rotary pump to the bellow assembly (Fig. 2 check valve 130, bellows chamber 142, pump 164; Paragraph 0031 discloses drive gas moves from pump to bellow assembly via check valve that is in communication with CPU; Examiner notes the check valve is activated via drive gas pressure); and deactivating the valve during expiration (Check valve 130 naturally closes, or deactivates, by sitting still when the pressure decreases during expiration). Kollmeyer does not disclose wherein an electrical valve is activated and deactivated during inspiration and expiration to allow and stop flow of gas. However, Tobia 1 demonstrates it was known in the art before the effective filing date of the claimed invention to control an electric valve during inspiration and close the valve during expiration to cease flow (Fig. 1 flow-control valve 4, microprocessor 32, line 5; Col. 4 lines 22-31 disclose active control of the valve via microprocessor during inspiration and Col. 4 lines 59-62 discloses the valve is controlled by the microprocessor during expiration to reduce gas flow to the bellows assembly). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the check valve with an electrical valve and allow control via the controller during inspiration and expiration based on flow and pressure values, as taught by Tobia 1, to provide further control over the flow of therapeutic gas being delivered to the patient. 
Claims are 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmeyer in view of Kuriger, and in further view of US5651360 to Tobia (hereinafter “Tobia 2”).
Regarding claim 11, Kollmeyer in view of Kuriger discloses the ventilator system of claim 10, but does not disclose wherein the controller is configured to generate a fourth control signal for a fourth time-period at an end of the expiration time of the ventilation cycle, wherein the rotary pump is configured to change the pressure of the drive gas to a fourth value based on the fourth control signal received from the controller, and wherein the fourth value is greater than the third value and less than the first value. However, Tobia 2 demonstrates it was known in the art before the effective filing date of the claimed invention to increase pressure at the end of expiration (Col. 4 lines 62-67 & Col. 5 lines 1-5 disclose that the ventilator [pump] increases pressure in the drive line at the end of exhalation to a desired PEEP level; Examiner notes that this increase of pressure at the end of expiration is the fourth signal given; Examiner also notes that achievement of desired PEEP would require more pressure than the third signal [maintenance during expiration] and less than the first value which supplies a therapeutic drive of gas to the patient).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to provide pressure at the end of expiration, as taught by Tobia 2, in order to achieve a desired PEEP level for the patient before starting the next inspiration (Col. 4 lines 62-67 & Col. 5 lines 1-5). 
Regarding claim 18, Kollmeyer in view of Kuriger discloses the method of claim 17, but does not disclose generating, by the controller, a fourth control signal for a fourth time-period at an end of the expiration time of the ventilation cycle; and changing, by the rotary pump, the pressure of the drive gas to a fourth value based on the fourth control signal received from the controller, wherein the fourth value is greater than the third value and less than the first value. However, Tobia 2 demonstrates it was known in the art before the effective filing date of the claimed invention to increase pressure at the end of expiration (Col. 4 lines 62-67 & Col. 5 lines 1-5 disclose that the ventilator [pump] increases pressure in the drive line at the end of exhalation to a desired PEEP level; Examiner notes that this increase of pressure at the end of expiration is the fourth signal given; Examiner also notes that achievement of desired PEEP would require more pressure than the third signal [maintenance during expiration] and less than the first value which supplies a therapeutic drive of gas to the patient).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to provide pressure at the end of expiration, as taught by Tobia 2, in order to achieve a desired PEEP level for the patient before starting the next inspiration (Col. 4 lines 62-67 & Col. 5 lines 1-5). 
Regarding claim 20, Kollmeyer in view of Kuriger discloses the ventilator system of claim 19, but does not disclose wherein the controller is configured to generate a fourth control signal for a fourth time-period at an end of the expiration time of the ventilation cycle, wherein the rotary pump is configured to change the pressure of the drive gas to a fourth value based on the fourth control signal received from the controller, and wherein the fourth value is greater than the third value and less than the first value. However, Tobia 2 demonstrates it was known in the art before the effective filing date of the claimed invention to increase pressure at the end of expiration (Col. 4 lines 62-67 & Col. 5 lines 1-5 disclose that the ventilator [pump] increases pressure in the drive line at the end of exhalation to a desired PEEP level; Examiner notes that this increase of pressure at the end of expiration is the fourth signal given; Examiner also notes that achievement of desired PEEP would require more pressure than the third signal [maintenance during expiration] and less than the first value which supplies a therapeutic drive of gas to the patient).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kollmeyer to provide pressure at the end of expiration, as taught by Tobia 2, in order to achieve a desired PEEP level for the patient before starting the next inspiration (Col. 4 lines 62-67 & Col. 5 lines 1-5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding control over respiratory flow during inhalation and expiration: US-9358356-B2 to Hunsicker; US-8789524-B2 to Oberle; US-8770191-B2 to Tham; US-7225809-B1 to Bowen; US-5806513-A to Tham; US-20170299531-A1 to Tiwari; US-20170224943-A1 to Creusot; US-20160030690-A1 to Tatkov; US-20150335851-A1 to Cullen; US-20150083121-A1 to Fisher; US-20130167843-A1 to Kimm; US-20130047990-A1 to Shelly; US-20120199126-A1 to Farrugia; and US-20060249209-A1 to Ben.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785